                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

JAMES STUART and CAREDA L.
HOOD, individually and on behalf
of all others similarly situated                                                       PLAINTIFFS


v.                                    Case No. 4:14-cv-4001


STATE FARM FIRE AND CASUALTY
COMPANY
                                                                                      DEFENDANT

                                              ORDER

        On April 1, 2019, Plaintiffs filed an Opposed Motion for Order Approving Class Notice

Plan and Class Notice. (ECF No. 168). On June 6, 2019, the Court granted in part and denied in

part that motion. (ECF No. 200). The Court’s order tentatively approved Plaintiffs’ proposed

Class Notice Plan, subject to Plaintiffs making certain revisions to the plan and its exhibits. The

Court directed Plaintiffs to revise and refile the Class Notice Plan and exhibits, at which time the

Court would determine whether to grant ultimate approval of the Class Notice Plan.

        On June 25, 2019, Plaintiffs filed their revised Class Notice Plan and exhibits. That same

day, Defendant filed a notice stating that it did not intend to file a further response to the revised

Class Notice Plan, but that it incorporates its previously asserted objections to the Class Notice

Plan.

        The Court has reviewed the revised Class Notice Plan and exhibits and finds that the

revisions comport with the Court’s desired changes. The Court hereby APPROVES the revised

Class Notice Plan and exhibits, including the Postcard Notice, the Long Form Notice, the Banner,

and the Publication Notice. (ECF No. 205-1). The Court finds further that the revised Class Notice
Plan and exhibits provide the best notice that is practicable under the circumstances and provides

for individual notice to all class members who can be identified through reasonable effort. Fed.

R. Civ. P. 23(c)(2)(B). The revised Class Notice Plan and exhibits meet or exceed the requirements

for due process. The Court finds that the revised Class Notice Plan and exhibits clearly and

concisely state in plain, easily understood language those matters set forth in Rule 23(c)(2)(B)(i-

vii).

        JND Legal Administration (the “TPA”) is hereby APPROVED to serve as the third-party

notice administrator to assist in the effectuation of the revised Class Notice Plan. In accordance

with Paragraphs 1 and 2 of the revised Class Notice Plan, Defendant is ordered to compile the data

specified in the revised Class Notice Plan in an electronic spreadsheet format that may be used by

the TPA and provide said data to Class Counsel within twenty-one days of the date of this order.

        The parties, their counsel, and the TPA are further ORDERED to effectuate the remaining

terms of the revised Class Notice Plan. Plaintiffs shall bear the initial cost of providing notice to

the class. If Plaintiffs ultimately prevail in this case, the Court will entertain an appropriate motion

regarding costs.

        IT IS SO ORDERED, this 2nd day of July, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
